Citation Nr: 1750422	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-35 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for fatigue with shortness of breath.

6.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder and depression.

7.  Entitlement to service connection for chronic sinusitis.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for a left elbow disorder.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for chronic headaches.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1985 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

The record reflects that the Veteran filed a claim for disability benefits with the Social Security Administration (SSA).  See February 2010 correspondence.  Because these records may be relevant to the Veteran's appeal, the Board finds that a remand is necessary so that they may be obtained and reviewed by the AOJ.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, in response to a request for documents, Dr. S.R., a private physician, requested that VA provide advance payment for photocopies of the Veteran's treatment records.  See April 2010 correspondence.  It does not appear that the AOJ notified the Veteran of Dr. S.R.'s request.  Therefore, on remand, the Veteran should be notified that Dr. S.R. requested advance payment for photocopies of his records, that VA is unable to make such payment, and that he should arrange to obtain this evidence himself and submit it to VA if he wants it to be considered.

In the September 2013 Statement of the Case (SOC), the AOJ indicated that it had reviewed VA treatment records from the Tuscaloosa VA Medical Center (VAMC) dated from August 2008 to September 2010.  The Veteran also indicated that he had an electrocardiogram (ECG) at the Birmingham VAMC in November 2009.  See December 2009 correspondence.  Currently, the claims file only includes records from the Tuscaloosa VAMC dated from September 2008 to September 2009.  Therefore, a remand is required to obtain outstanding VA treatment records and associate them with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

The Board also finds that a remand is necessary to obtain VA examinations in conjunction with the Veteran's claims of service connection for a bilateral eye disorder; coronary artery disease and hypertension; and left ankle, left knee, and left elbow disorders.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding tinnitus, a VA examination was conducted in September 2010.  The VA examiner opined that tinnitus was less likely than not caused by noise exposure during military service, noting that the Veteran hearing acuity was normal during military service and that the Veteran reported that his tinnitus began in 1990.  The Board notes that the absence of a disability during service is not always fatal to a service connection claim.  See, e.g., Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this case, the examiner did not explain why the delayed onset of hearing loss and tinnitus would be significant.  Therefore, a remand for a supplemental medical opinion is necessary.

Finally, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Action on that issue is therefore deferred.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should notify the Veteran that Dr. S.R. requested advance payment for photocopies of his medical records and that VA is unable to make such payments on his behalf.  He should be notified that if he wishes for this evidence to be considered, he should contact Dr. S.R. directly and arrange for payment and submission of these records to VA.  

3.  The AOJ should also obtain any outstanding VA treatment records, including treatment records from the Tuscaloosa VAMC dated prior to September 2008, and since November 2009, and a November 2009 ECG report from the Birmingham VAMC.  

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left eye disorder.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that he sustained an eye injury and has had blurred vision and pain since that time.  

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all disorders of the right and left eyes.  

For each disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during military service, or that the disorder was caused or aggravated by his military service.  

The examiner should consider the following:  the April 1981 eye injury and diagnosis of right eye conjunctivitis of the right eye; the November 1982 eye injury and diagnosis of left eye corneal abrasion; the October 1983 complaint of eye problems and diagnosis of possible conjunctivitis; the May 1984 eye injury and diagnosis of right eye traumatic iritis; and the January 1985 eye injury and diagnosis of right eye mild corneal abrasion; 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle, left knee, and left elbow disorder that pay be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that his current left knee disorder was caused by an in-service injury, that he injured his left ankle during service and has been suffering from weakness and pain since that time, and that his left elbow disorder is related to service.  

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all disorders of the left ankle, left knee, and left elbow.  

For each disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during military service, that any arthritis manifested within one year of military service, or that the disorder was caused or aggravated by his military service.  

The examiner should consider the following:  the Veteran's May 1980 left ankle injury while playing basketball; the June 1982 complaints of numbness from the posterior aspect of the forearm to the top of the fingers and diagnosis of resolving tendonitis; and the November 1982 complaints of a superficial cut on the left elbow with marked inflammation and tenderness.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his coronary artery disease and hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that he had elevated blood pressure and chest pain during service and that these symptoms were manifestations of hypertension and heart disease.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that coronary artery disease manifested during service, within one year of military service, or was caused or aggravated by military service, 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

7.  After obtaining any outstanding records, the AOJ should refer the claims file to the VA examiner who conducted the September 2010 VA audiological examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.

The examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is related to service, including in-service acoustic trauma.  If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of hearing loss and tinnitus is significant.  For purposes of providing this opinion, the examiner should consider the Veteran's lay statements regarding in-service noise exposure.  The examiner should discuss the medical bases and principles underlying his/her opinion.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination or opinion is required to make a determination on the claims for service connection for diabetes mellitus, fatigue with shortness of breath, a psychiatric disorder, sinusitis, and/or headaches, one should be obtained.  

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the claims file since the SOC.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

